Citation Nr: 1115250	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which continued the 30 percent evaluation for PTSD.

In August 2009, the RO issued a statement of the case which, in addition to the PTSD issue, considered appeals with regard to the denials of service connection for emphysema, and high cholesterol.  Later that month the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in which he indicated that he wanted to appeal all of the issues listed in the statement of the case.  

In September 2009, the Veteran submitted a VA Form 9, in which he indicated that he was claiming service connection for frostbite of the left and right foot and lymphoma.  

In a statement dated in December 2009, the Veteran's representative acknowledged that the claim for service connection for frostbite of the feet was "not an appeal issue and is not an open claim."  This claim was, thus, withdrawn.  The claim for service connection for lymphoma is referred to the agency of original jurisdiction for adjudication.

In the December 2009, statement the Veteran's representative wrote that he was withdrawing the appeals with regard to service connection for emphysema and high cholesterol.  These issues are; therefore, no longer on appeal.  38 C.F.R. § 20.204 (2010).

The Veteran submitted additional pertinent evidence in August 2010, which has not yet been considered by the RO.  His representative waived initial RO consideration of that evidence.  Cf. 38 C.F.R. § 20.1304 (2010).

In an August 2010 statement, the Veteran requested that his Board hearing scheduled for September 2010 be cancelled.  His request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

Information in the claims folder indicates that the Veteran had a pending appeal a February 2010 decision that denied an increased rating for tinea versicolor.  It was reported in November 2010, that the Veteran had requested review by a decision review officer.  This review has apparently not been completed and the issue has not been certified to the Board.

In November 2010, it was also reported that the Veteran had pending "Nehmer claims".  There is no evidence that the RO has decided these claims, and the Board lacks jurisdiction over them.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected PTSD was conducted in July 2008.  At that time, the Veteran's global assessment of function was 60, and he was noted to have no anxiety.  A VA outpatient treatment record dated in March 2009 shows that the Veteran had been assigned an estimated GAF of 58.  Subsequent records of treatment by Lisa R. Halpern, M.D., show that the Veteran was found to have "lots of anxiety," severe panic attacks and "increasing problems."  These records indicate that the Veteran's disability may have worsened since the last examination.

Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Records from Dr. Halpern indicate that the Veteran was "100% disabled-full coverage" and had an upcoming court date.  These notes indicate that there may be pertinent records that are not part of the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he is receiving Social Security disability benefits, or other benefits awarded on the basis of disability; and whether there are any associated examination or other medical records or decision that might be relevant to the PTSD claim.  Also ask the Veteran to report any psychiatric treatment since July 2009.  

Then take the necessary steps to obtain these records.  If the Veteran fails to provide necessary releases, advise him that he may submit the records himself.  If records cannot be obtained, advise the Veteran of this fact.

2.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

3.  If there is evidence of unemployability, the agency of original jurisdiction (AOJ) should adjudicate the issue of entitlement to TDIU.  Such adjudication may require the adjudication of all pending claims for service connection.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2010).

4.  If benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


